Exhibit 10.1
 
 
 
FIFTH AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
Among
 
LEGACY RESERVES LP
as Borrower,
 
BNP PARIBAS,
as Administrative Agent,
 
and
 
The Lenders Signatory Hereto
 


 
Effective as of October 6, 2008
 

--------------------------------------------------------------------------------


 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) executed
effective as of October 6, 2008 (the “Fifth Amendment Effective Date”) is among
LEGACY RESERVES LP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), each of the undersigned guarantors (the “Guarantors”,
and together with the Borrower, the “Obligors”), each of the Lenders that is a
signatory hereto, and BNP PARIBAS, as administrative agent for the Lenders (in
such capacity, together with its successors, the “Administrative Agent”).
 
Recitals
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of March 15, 2006 (as amended to date,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed to such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Fifth Amendment refer to the Credit
Agreement.
 
Section 2.  Amendments to Credit Agreement.
 
2.1           Definitions.  Section 1.02 is hereby amended by:
 
 
(a)
amending and restating the following definitions as follows:

 
“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement, dated as of July 7, 2006, the Second Amendment to
Credit Agreement, dated as of May 3, 2007, the Third Amendment to Credit
Agreement, dated as of October 24, 2007, the Fourth Amendment to Credit
Agreement, dated as of April 24, 2008, and the Fifth Amendment to Credit
Agreement, dated as of October 6, 2008, and as the same may from time to time be
further amended, modified, supplemented or restated.”
 
“‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 
Fifth Amendment - 1

--------------------------------------------------------------------------------


 

 
Borrowing Base Utilization Percentage
Eurodollar Loans
ABR Loans
Level 1
less than 33%
1.500%
0.000%
Level 2
greater than or equal to 33%, but less than 66%
1.750%
0.250%
Level 3
greater than or equal to 66%, but less than 85%
2.000%
0.375%
Level 4
greater than or equal to 85%
2.125%
0.500%



 
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.”
 
 
(b)
Adding the following new term in the appropriate alphabetical order:

 
“‘Total Debt’ means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.  The term ‘Total Debt’ specifically excludes any
obligations of the Borrower under any Swap Agreements.”
 
2.2           Section 9.01.                                Section 9.01 is
hereby amended by adding a new subsection (c) as follows:
 
“(c)           Ratio of Total Debt to EBITDA.  The Borrower will not, on the
last day of any fiscal quarter, permit its ratio of Total Debt as of such time
to EBITDA for the four fiscal quarters ending on the last day of the fiscal
quarter immediately preceding the date of determination for which financial
statements are available to be greater than 3.75 to 1.00.”
 
Fifth Amendment - 2

--------------------------------------------------------------------------------


 
Section 3.  Assignment; Borrowing Base.
 
3.1           Assignments, New Lenders and Reallocation of Commitments and
Loans.  The Lenders have agreed among themselves, in consultation with the
Borrower, to reallocate their respective Maximum Credit Amounts and Commitments
and to, among other things, allow each of Royal Bank of Canada and Wells Fargo
Bank, N.A. to become a party to the Credit Agreement as a Lender, (each a “New
Lender”) by acquiring an interest in the total Maximum Credit Amounts and
Commitments and to increase the Maximum Credit Amounts and Commitment of Compass
Bank and The Bank of Nova Scotia (each an “Increasing Lender”) and to decrease
completely the Maximum Credit Amount and Commitment of Comerica Bank (the
“Exiting Lender”).  The Administrative Agent and the Borrower hereby consent to
such reallocation and each New Lender’s and Increasing Lender’s acquisition of
an interest in the Maximum Credit Amounts and Commitments and the Exiting
Lender’s and other Lenders’ assignments of their Commitments.  On the Fifth
Amendment Effective Date and after giving effect to such reallocations, the
Maximum Credit Amounts and Commitment of each Lender shall be as set forth on
Annex I of this Fifth Amendment which Annex I supersedes and replaces the Annex
I to the Credit Agreement.  With respect to such reallocation, each New Lender
and Increasing Lender shall be deemed to have acquired the Maximum Credit
Amounts and Commitment allocated to it from each of the other Lenders pursuant
to the terms of the Assignment and Assumption Agreement attached as Exhibit D to
the Credit Agreement as if such New Lender, such Increasing Lender, such Exiting
Lender and the other Lenders had executed an Assignment and Assumption Agreement
with respect to such allocation.
 
3.2           Borrowing Base.  For the period from and including the Fifth
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $383,760,000.  Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 8.13(c) or Section 9.12(d).
 
Section 4.Conditions Precedent.  The effectiveness of this Fifth Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
 
4.1           Fifth Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Fifth Amendment from each Lender and
the Borrower.
 
4.2           Notes.  The Administrative Agent shall have received a Note
payable to the order of each Lender in the amount of such Lender’s Commitment
after giving effect to the assignment and increase in commitments pursuant to
this Fifth Amendment, duly executed and delivered by Borrower, to be dated as of
the Fifth Amendment Effective Date.
 
4.3           Borrowing Base Increase Fee.  The Administrative Agent shall have
received payment of all fees and other amounts due and payable, including, for
the account of each Lender party to this Amendment, a Borrowing Base increase
fee equal to the product of (a) 1 bp per $1,000,000 of such Lender’s approved
credit amount and (b) the difference between such Lender’s Commitment and such
Lender’s highest Commitment previously in effect, payable on the Fifth Amendment
Effective Date.
 
Fifth Amendment - 3

--------------------------------------------------------------------------------


 
4.4           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Fifth Amendment Effective Date.
 
Section 5.Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Fifth
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Fifth Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that after giving effect to this Fifth Amendment and to the transactions
contemplated hereby, no Defaults exist under the Loan Documents or will exist
under the Loan Documents.
 
Section 6.  Miscellaneous.
 
6.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment.
 
6.2           Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (a) acknowledges the terms of this Fifth Amendment, (b)
ratifies and affirms its obligations under the Guaranty Agreement and the other
Security Instruments to which it is a party, (c) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other
Security Instruments to which it is a party and (d) agrees that its guarantee
under the Guaranty Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.
 
6.3           Counterparts.  This Fifth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
6.4           No Oral Agreement.  THIS WRITTEN FIFTH AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.5           Governing Law.  THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
6.6           Notes.  Within a reasonable time after the Fifth Amendment
Effective Date, each Lender that receives a new Note pursuant to the assignments
herein shall return its existing Note to the Borrower.
 
Fifth Amendment - 4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.
 

BORROWER:
LEGACY RESERVES LP
 
By:    Legacy Reserves GP, LLC,
        its general partner
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett        President, Chief Financial
Officer and Secretary          

GUARANTORS:
LEGACY RESERVES OPERATING LP
 
By:    Legacy Reserves Operating GP LLC
           its general partner
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and Secretary           

  LEGACY RESERVES OPERATING GP LLC          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and Secretary          

  LEGACY RESERVES SERVICES, INC.          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and Secretary          

 
 
Fifth Amendment
Signature Page - 1

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT:
BNP PARIBAS,
as Administrative Agent and Lender
         
 
By:
/s/ Russell Otts       Russell Otts       Director          

 
By:
/s/ Betsy Jocher       Betsy Jocher        Director          

 

LENDERS:  BANK OF AMERICA N.A.          
 
By:
/s/ Charles W. Patterson       Charles W. Patterson       Managing Director    
     

 

  COMERICA BANK          
 
By:
/s/ Rebecca L. Wilson       Rebecca L. Wilson       Assistant Vice President    
     

 

  KEYBANK N.A.          
 
By:
/s/ Todd Coker       Todd Coker       Assistant Vice President          

 

  WACHOVIA BANK, N.A.          
 
By:
/s/ Jay Buckman       Jay Buckman       Vice President          

 
 
Fifth Amendment
Signature Page - 2

--------------------------------------------------------------------------------

 
 

  FORTIS CAPITAL CORP.          
 
By:
/s/ Ilene Fowler       Ilene Fowler       Director          

 
By:
/s/ Michele Jones       Michele Jones       Director          

 

  COMPASS BANK          
 
By:
/s/ Kathleen J. Bowen       Kathleen J. Bowen       Senior Vice President      
   

 

  THE BANK OF NOVA SCOTIA          
 
By:
/s/ David G. Mills       David G. Mills       Director          

 

  ROYAL BANK OF CANADA          
 
By:
/s/ Don J. McKinnerney       Don J. McKinnerney       Authorized Signatory      
   

 

  WELLS FARGO BANK, N.A.          
 
By:
/s/ Charles D. Kirkham       Charles D. Kirkham       Senior Vice President    
     

 
 
 
Fifth Amendment
Signature Page - 3

--------------------------------------------------------------------------------

 